Order, Family Court, Bronx County (Susan Larabee, J.), entered on May 31, 1990, bringing up for review a fact-finding order of the Family Court, Albany County (Beverly Tobin, J.), entered on May 1, 1990, which adjudicated appellant a juvenile delinquent upon his putative admission to criminal possession of a controlled substance in the fifth degree, unanimously reversed, on the law, and the petition dismissed, without costs.
Respondent presentment agency concedes and we agree that the petition was invalid because the supporting depositions did not contain factual allegations establishing that the substance possessed by the juvenile was cocaine and the Family Court failed to ascertain through allocution of appellant that he committed the act to which he entered an admission. (See, Family Ct Act §§ 311.2, 321.3 [1].) The record does not indicate either that the arresting officer is an expert at identifying cocaine, or that the juvenile represented the substance as being cocaine, or that any other facts established that the substance was cocaine. Appellant never admitted to possessing a "narcotic preparation”, the substance covered by the fifth degree possession statute. Concur—Ellerin, J. P., Wallach, Kupferman, Asch and Kassal, JJ.